The opinion of the court was delivered by
Gibson, C. J.
— On receiving the sheriff’s deed, the title of the purchaser may, for some purposes, be referred to what is popularly called the sale; and there is a dictum to that effect in the opinion of the court in Hawk v. Stouch, 5 Serg. & Rawle, 157. It was, however, ruled in that case, that he cannot previously give notice to quit, for the purpose of founding a proceeding to recover the possession; and it seems as clear, that he cannot give notice of his purchase to entitle himself, to the rent. It is expressly declared, that he shall be substituted for the landlord, only when he shall have’received the deed; and this declaration must have been intended to qualify the subsequent clauses, as it would be incongruous to entitle him to rent which accrued before the relation of landlord and tenant was established. In designating the period from which he is to be entitled, the framers of the law undoubtedly use the words, “ subsequent to such sale.” But the contract with the sheriff, being imperfect before it has had the sanction of the court, is in law, and in fact, no sale at all. If the purchaser were entitled to rent due before the acknowledgment of the deed, he would necessarily be allowed to warn the tenant to retain it in the mean time: yet, the legislature seems not to have contemplated notice of a doubtful right, or one depending on a contingency. It would seem, therefore, that the title of the purchaser is but co-extensive with his character of landlord, which is expressly limited to com-menee at the acknowledgment of the deed.
Judgment affirmed-